SNEDIKER, J.
In the above entitled case, an intervening petition was interjected by one MeDermont, against the Pioneer Products Co., which company was in the hands of receivers. McDermott acted as agent for the Company in Chicago and claimed commissions for his services which he desired by his petition to be made preferable.
MeDermont relied upon 8339 GC. which allows a laborer preference out' of the trust fund of an employer, for claims due and performed within a period of three months prior to the appointment of an assignee, receiver or trustee. The Montgomery Common Pleas upon hearing held:
1. The question here is whether the work done by MeDermont under his employment was “labor performed” as intended by 8339 GC.
2. Section 8339 GC. provides in part that “Laborers and employees of any persons--shall have a lien----etc.”
3. By the language thus used it is not difficult to determine that “labor performed” was intended to be such labor as was manual.
4. The word labor is usually employed to signify manual exertion of a toilsome nature; and this is the meaning that must be given to it unless it is plainly used in a more enlarged or restricted sense. 2 OS. 387.
5. MeDermont, does not therefore, come within the provisions of 8339 GC. and his prayer to be considered a preferred creditor is denied.
Prayer of petition denied.